Title: To George Washington from Major General Robert Howe, 16 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 16th June 1780

your Excellency’s Favor of the 10th Instant has come to Hand—previous to which I had taken Methods to learn what the Enemy meant, & the Intelligence I got led me to think that this Post was ultimately their Aim. I was inform’d that they set out with a View to drive you if possible, & from the diminutive Idea they had of your Force they made no Doubt of effecting it, & that as they made themselves certain you would fly before them, your Park of Artillery & all your Stores would most certainly have become their Prey—that their next Object would be this Post, which in the reduced State of our Battalions they considered as an easy Conquest—& if ⟨o⟩btain’d they thought of the most capital Importance—that if they were sucessful against you they would proceed without Reinforcements, & if not that they would keep you employ’d, & the Troops from Charle’s Town proceed, without Halting, to this Place—This tho’ an Account taken from the Talk of Officers, & others perhaps not much in the Secret, yet wears the Aspect of Probability—& as all Schemes upon a great Scale, however cautious a Commander may be, transpire, I have little Doubt that the Fact was so.
I am confidently inform’d by an Emissary who never deceived me that very heavy Battering Cannon, with a Number of Mortars with their requisite Stores, with entrenching Tools, Platforms ready to be put together, & all the necessary Apparatus for a Siege or Field Service were embarked & kept ready for Occasional Service. From Long Island I hear, that many of the Stationary Troops, hitherto not meddled with, are call’d over, & that a Number of Waggon Horses have been impress’d.
I have desired Col. Hay to remove the Stores at Fish Kill to the Landing, & to have Vessels ready to transport them either to Places of Offence, or Security, as Occasion may require—They can as I am informed be stored with equal Convenience near the Water, & they would greatly embarras us were they to be removed when the Enemy were approaching.
I instantly sent off for the Horse you Ordered up to you, tho’ I lament to part with them, as this Department requires them so much.
The deplorable weak State of our Troops at this Post induces me ardently to wish the Arrival of the New york Brigade, which I am sorry to add are essentially necessary. I am Dear Sir With the most unfeign’d Respect your Excellency’s most obedient Servant

Robert Howe

